DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—20 filed on 05/03/2019 are presented for examination; and are examined.

Allowable Subject Matter
Claims 1—20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With examiner’s thorough search, the closest prior arts found are,
TAN et al. (US 2020/0327381 A1), and 
Xu et al. (US 10929763 B2); 

Wherein: 
TAN et al is directed to A text classifier decomposing extracted features summed in the score into word-level scores for each word; such that the text classifier assigns a separate heatmap value to each of the word-level scores, each respective separate heatmap value reflecting a weight of each word-level score, outputs the separate predicted classification label and each separate heatmap value reflecting the weight of each word-level score for defining a 
On the other hand, 
Xu et al. is directed to A heterogeneous log pattern editing recommendation system and computer-implemented method that: identify patterns including variable fields and constant fields, extract a category feature, a cardinality feature, and a before-after n-gram feature by tokenizing the variable fields in the identified patterns; and generates target similarity scores between target fields to be potentially edited and other fields from among the variable fields in the heterogeneous logs...
However, neither TAN et al. nor Xu et al., either alone or in combination teach or suggest A method, medium or system that: “… determines a count of a number of occurrences of each of the tokens in the plurality of messages splitted into a set of tokens; assigns weights to each of the tokens, the weight assigned to a given one of the tokens being based at least in part on a count of the number of occurrences of the given token; determines a score based at least in part on a combined sum of the weights for the set of tokens; and generates a summary of the plurality of messages by selecting a subset of the plurality of messages for inclusion in the summary based at least in part on the scores for the plurality of messages with these and other elements…” of the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AMARE F TABOR/Primary Examiner, Art Unit 2434